          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

SAMUEL LEWIS THOMAS
ADC #160799                                            PLAINTIFF

v.                    No. 2:19-cv-29-DPM

BOBBY MAYES, Sheriff, St. Francis
County; and DOE, Head of Jail                       DEFENDANTS

                          JUDGMENT
     The second amended complaint is dismissed without prejudice.



                              D.P. Marshall Jr. 7/
                              United States District Judge
